Appeal from a judgment of the Supreme Court, Wyoming *1346County (Mark H. Dadd, A.J.), entered February 4, 2013 in a CPLR article 78 proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition pursuant to CPLR article 78 seeking to annul the determination of the Parole Board denying him release to community supervision. Because petitioner has again appeared before the Parole Board during the pendency of this appeal, and was again denied release to community supervision, we dismiss the appeal as moot (see Matter of Suarez v Fischer, 112 AD3d 1344, 1344 [2013]; Matter of Sanchez v Evans, 111 AD3d 1315, 1315 [2013]). Contrary to petitioner’s contention, this matter does not fall within the exception to the mootness doctrine (see Sanchez, 111 AD3d at 1315; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Present — Scudder, PJ., Centra, Carni, Lindley and DeJoseph, JJ.